Broyles, C. J.
1. In view of the evidence submitted upon the issue raised by the defendant’s plea of former jeopardy, as disclosed by the petition for certiorari and by the untraversed answer of the trial judge to the petition, the judge, sitting without the intervention of a jury, did not err in finding' against the plea. The evidence, while conflicting in some particulars, authorized the finding.
2. A constitutional question raised for the first time in a petition for certiorari can not be considered by the reviewing courts. Bolton v. Newnan, 147 Ga. 400 (94 S. E. 236) ; McClelland v. State, 27 Ga. App. 783 (110 S. E. 245).
3. The evidence contained in the petition for certiorari, together with the additional evidence set forth in the answer of the trial judge, amply *642authorized the verdict and judgment, and the overruling of the certiorari was not error for any reason assigned.
Decided April 9, 1929.
Rehearing denied M!ay 15, 1929.
Morris Machs, John Ii. Payne, for plaintiff in error.
Carlton W. Binns, solicitor, John A. Boykin, solicitor-general, J. W. LeCraw, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.